--------------------------------------------------------------------------------

 
Exhibit 10(k)




STRATEGIC ALLIANCE AND JOINT DEVELOPMENT AGREEMENT


This Strategic Alliance and Joint Development Agreement (the “Agreement”) is
entered into on this 2nd day of February, 2007, (the “Effective Date”) by and
between:


1.
Edumatics Corporation, Inc. incorporated under the laws of the State of
California, USA, having its office at 1655 Mesa Verde Avenue, Suite 120, Ventura
CA 93003 through its authorized representative, Mr. Sandeep Kumar (hereafter
referred to as “Edumatics” which expression shall where the context permits
include its successors and permitted assigns),



AND


2.
Siboney Learning Group, Inc., incorporated under the laws of the State of Texas,
USA, having its office at 325 N. Kirkwood Road, Kirkwood Missouri 63122, through
its authorized representative, Mr. William D. Edwards (hereafter referred to as
“Siboney” which expression shall where the context permits include its
successors and permitted assigns).



Edumatics and Siboney are hereafter sometimes collectively referred to as the
“Parties” and singly as a “Party”.


RECITALS


Whereas, Edumatics has access to digital educational content libraries,
applications and products and other learning solutions and Siboney publishes
certain educational curriculum software products primarily for K - 12 schools
and adult learning centers.


Whereas, Edumatics and Siboney wish to cooperate in the joint development of a
web based test preparation program which will be correlated to each state’s
specific curriculum standards.


Whereas, it is contemplated that upon completion of development of the new
online test preparation program, it will be marketed by Siboney using its
existing distribution channels, subject to the terms and conditions of this
Agreement.
 
Whereas, the Parties acknowledge that the creation and development of the online
test preparation program would be enhanced by a combination of their respective
expertise and resources, including their distribution channels, technologies,
content libraries, capital, personnel, etc.


Whereas, Edumatics and Siboney wish to undertake such commitments, obligations
and responsibilities, as are set forth herein, on the terms and conditions
contained in this Agreement.


NOW THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency and adequacy of which are hereby acknowledged, the Parties agree as
follows:

1

--------------------------------------------------------------------------------



1. DEFINITIONS AND CONSTRUCTION.


1.1 All references in this Agreement to "Section”, “Sections”, “Exhibits” refer
to the section, sections and exhibits of this Agreement. As used in this
Agreement, neutral pronouns and any variations thereof shall be deemed to
include the feminine and masculine and all terms used in the singular shall be
deemed to include the plural, and vice versa, as the context may require. The
words "hereof," "herein" and "hereunder" and other words of similar import refer
to this Agreement as a whole, as the same may from time to time be amended or
supplemented, and not to any subdivision contained in this Agreement. The word
"including" when used herein is not intended to be exclusive and means
"including, without limitation."


2. INTENT AND PURPOSE; NEW PROGRAM; POTENTIAL BENEFITS.


2.1 Intent and Purpose. This Agreement contemplates certain joint development
activities between Edumatics and Siboney that are intended to facilitate the
creation of a new online test preparation program (such web based version
hereafter referred to as the "New Program"), (a) using the intellectual
property, software development manpower, sales and marketing expertise of
Siboney, (b) using software development manpower and capital provided by
Edumatics, and (c) as well as the marketing and distribution by Siboney of the
New Program thus developed and created (the aforesaid joint development and
marketing hereafter referred to as the “Project”).


2.2 Potential Benefits.


2.2.1 Potential Benefits to Edumatics



 
q
Leverage Siboney’s market knowledge to access new and emerging opportunities by
participating in the Project;




 
q
Leverage Siboney’s assessment item bank that is correlated to all 49 states that
have curriculum standards;




 
q
Leverage other Siboney intellectual property such as preprogrammed business
objects, graphics, sound files and motivational games;




 
q
Leverage the proven educational curriculum software development expertise of the
Siboney software engineers;




 
q
Leverage the existing Siboney business infrastructure to provide accounting,
marketing, sales and technical support for the New Program;




 
q
Increased visibility in the US market through development of the New Program;
and

 

 
q
Increase revenue growth by exploiting opportunities identified through Siboney’s
existing marketing channels.

 

2

--------------------------------------------------------------------------------



2.2.2 Potential Benefits to Siboney
 

 
q
Access to capital and highly skilled personnel at lower costs, to realize
competitive edge/advantage for the New Program.



2.3 New Program. It is contemplated that the New Program shall have the
functionalities/specifications attached hereto as Exhibit A Section: Online
Product Offerings-Proposed Online Products-Phase I. For avoidance of doubt, the
New Program will not include any functionality/specifications as described in
Exhibit A Section: Online Product Offerings-Proposed Online Products Phase II or
Phase III.


2.4 Budget. Based upon the Parties’ good faith estimates, the entire Project
will cost a total of $1,200,000, as per the Budget, a break down of which is
attached hereto as Exhibit B. The mutually agreed upon working capital budget is
presented in Exhibit B - Section: Operating Costs. No Party under any
circumstances will be required to incur additional working capital beyond an
additional $100,000 to that stated in Exhibit B - Section: Operating Costs.


3. PROJECT; RESOURCE COMMITMENT AND DELIVERABLES.


It is estimated that the Project would require resource commitment and
deliverables by the Parties as follows:


3.1 By Edumatics


3.1.1 Development Team Members. Edumatics will provide development team members
to the development team (hereafter the “Development Team”), to develop the New
Program. The Development Team will be comprised of members from both Edumatics
and Siboney. Edumatics Development Team members will assist as needed in the
creation of the New Program. Edumatics shall also designate a manager
("Development Team Manager") who shall be the principal point of contact for the
Edumatics Development Team members for all matters relating to this Agreement.


Edumatics may designate a new Development Team Manager and change other
personnel constituting the Development Team responsible for particular tasks
related to this Agreement by written notice to Siboney.
 
3.2 By Siboney 


3.2.1 Siboney will contribute its proprietary item bank which is correlated to
49 states’ curriculum standards towards the development and creation of the New
Program.


3.2.2 Development Team Members. Siboney will contribute the development
resources necessary to achieve the New Program Phase I functionality as defined
in Exhibit A. At such time as the functionality as defined in Exhibit A is
achieved by reference to the Acceptance Criteria (as hereafter defined in
Section 6.3.3), Siboney will be deemed to have contributed its resources
committed to the creation of the New Program. Siboney shall also designate a
manager who shall be the principal point of contact for the Siboney Development
Team members for all matters relating to this Agreement.

3

--------------------------------------------------------------------------------





Siboney may designate a new Development Team Manager and change other personnel
constituting the Editorial Team responsible for particular tasks related to this
Agreement by written notice to Edumatics.


3.2.3 Sales and Marketing Team. Siboney will assign a sales and marketing team
(hereafter the “Sales and Marketing Team”) that will work together on a
non-exclusive basis to actively market the New Program and other related
services and applications. Siboney shall also designate a manager ("Sales and
Marketing Team Manager") who shall be the principal point of contact for the
Sales and Marketing Team for all matters relating to this Agreement. The Sales
and Marketing Team shall undertake the sales and marketing efforts as defined in
Exhibit A, Sections: Sales Strategy and Marketing Strategy.


Siboney may designate a new Sales and Marketing Team Manager and change other
personnel constituting the Sales and Marketing Team responsible for particular
tasks related to this Agreement by written notice to Edumatics.


3.3 Project Committee. Edumatics and Siboney will appoint a Project Committee
consisting of 4 representatives, having 2 representatives from Edumatics and 2
representatives from Siboney. The Project Committee shall oversee, coordinate
and manage the Project Plan (as hereafter defined in Section 4), to ensure that
a coordinated plan exists to take the Project through from conception through to
commercialization in terms of this Agreement. The Project Committee will meet at
mutually acceptable times to review the Project Plan as aforesaid.
 
4. PROJECT PLAN


It is understood and agreed that the New Program will be created and developed
in terms of the Project plan attached at Exhibit C (hereafter the "Project
Plan"). The Project Plan sets forth the development phases, deliverables;
milestone schedules, testing and acceptance, launch and hosting, and marketing
of the New Program under the Project.


5. PROJECT FUNDING.


Funding for the design, development, marketing, sales and technical support of
the New Program will be provided in the following three ways subject to Section
2.4:


5.1 Software Development. Based upon the Project Plan as presented in Exhibit C
and the Budget as presented in Exhibit B, the cost of the Development Team
required to build the New Program is $33,000 for Edumatics resources and
$390,000 for Siboney resources. Therefore, in order to equally share the agreed
upon cost of New Program development, Edumatics agrees to pay $178,500 to
Siboney no later than February 14, 2007. Actual Development Team expenses will
be reconciled within 15 days of launching and hosting the New Program. The
reconciliation process will be conducted following the reconciliation process
outlined in Section 9.3. Neither Party shall be obligated to incur Development
Team costs in excess of those stated in this Section 5.1.

4

--------------------------------------------------------------------------------





5.2 Intellectual Property. Siboney will be providing approximately 16,000 items
correlated to state standards to be used in the New Program. Edumatics and
Siboney agree that the approximate value of these items is $500,000. Therefore,
in order to equally share the cost of these items, Edumatics agrees to pay
$250,000 to Siboney. Siboney agrees to accept payment of this amount solely from
the revenue generated from the New Program. Siboney will receive an additional
10% of the profit from the New Program (thus 60% to Siboney and 40% to
Edumatics) until the $250,000 is paid off. Upon final payment of the $250,000
the split will return to 50% - 50%.


5.3 Working Capital. Both Parties agree that capital is required to fund the
non-Development Team activities, such as marketing, sales, accounts receivable,
accounts payable and technical support. The estimated amount of working capital
required is presented in Exhibit B. Both Parties also agree to equally share
these working capital costs, subject to Section 2.4. One month prior to the
beginning of a new calendar quarter, the Project Committee will review,
negotiate in good faith, and mutually agree on a working capital budget for the
upcoming quarter. This budget will be used as a not to exceed amount for total
expenditures for the upcoming quarter. Edumatics agrees to pay to Siboney no
later than 15 days prior to the beginning of the upcoming quarter, an amount
equal to 50% of the agreed-upon working capital budget for the upcoming quarter.
Actual working capital costs will be tracked and reported and a quarterly
reconciliation process will be conducted following the reconciliation process
outlined in Section 9.3.


Edumatics agrees to pay $62,132 to Siboney as the first quarter 2007 working
capital payment no later than February 14, 2007.
 
6. RESPONSIBILITIES, COVENANTS AND AGREEMENTS OF EACH PARTY RELATING TO THE
PROJECT.


6.1 Obligations of Edumatics


6.1.1 Development. Edumatics shall assist in developing the New Program in
accordance with the functionalities and specifications specified in Exhibit A.
In this regard, Edumatics, shall, in addition to its expressed commitments in
terms of Section 3.1 above, fund all costs and expenses incurred by it in the
development of the New Program, however, all such costs and expenses are,
subject to Section 2.4, not to exceed $33,000 as stated in the Budget in Exhibit
B.




6.2 Obligations of Siboney


6.2.1 Development. Siboney shall assist in developing the New Program in
accordance with the functionalities and specifications specified in Exhibit A.
In this regard, Siboney, shall, in addition to its expressed commitments in
terms of Section 3.2 above, fund all costs and expenses incurred by it in the
development of the New Program, however, all

5

--------------------------------------------------------------------------------



such costs and expenses are, subject to Section 2.4, not to exceed $390,000 as
stated in the Budget in Exhibit B.


6.2.2 Sales and Marketing. Siboney shall be responsible for the sales and
marketing of the New Program through its sales and distribution channels in
accordance with the Sales and Marketing Summary attached hereto as Exhibit A
Sections: Sales Strategy and Marketing Strategy and referred to in Section 6.3.5
and any revised Sales and Marketing Summary. Siboney shall use its best efforts
and professional staff to achieve the highest possible sales of the New Program.
Siboney’s responsibilities include, but are not limited to the following:


(a) Revising and developing the Sales and Marketing Summary attached hereto as
Exhibit A, within thirty (30) days of the Effective Date of this Agreement and
submitting a revised comprehensive Sales and Marketing Summary to Edumatics for
approval. Edumatics has the right to approve the revised Sales and Marketing
Summary, which may subsequently be modified as necessary by the Project
Committee with the unanimous consent of the Parties in writing. The Project
Committee shall review the Sales and Marketing Summary, no less frequently than
quarterly.


(b) Executing the Sales and Marketing Summary, including, but not limited to,
attending mutually agreed to road/trade shows to promote the New Program, and
otherwise promoting the New Program to end users.


(c) Conducting market research, mutually agreed upon by the Parties, to identify
prospective/new customers, new opportunities, market demand for the New Program
as well as other competitive products.


(d) Establishing, training, and managing a sales force and work with its channel
partners and through its own sales resources to generate sales and achieve
revenue targets, in accordance with the Sales and Marketing Summary, and the
terms of this Agreement.


6.3 Mutual Obligations of the Parties


6.3.1 Coordination. Edumatics and Siboney shall jointly coordinate the
development efforts of the New Program according to the functionalities and
specifications specified in Exhibit A. In this regard, Edumatics and Siboney
will cooperate in terms of the Project Plan to ensure that the Project is
completed on the due date stated in the Project Plan. The Project Plan will be
reviewed by the Project Committee from time to time with the intent that the
Parties move expeditiously and effectively toward commercialization of the New
Program. Each Party shall keep the other Party closely informed through regular
reports to the Project Committee of the progress of the Project, in a format to
be mutually agreed upon by the Parties. The Parties shall also create a document
retention policy related to each Party's development efforts.


6.3.2 Change Requests. Within sixty (60) days of the Effective Date, either
Edumatics or Siboney may request changes (consisting of additions,
modifications, reallocation of development funds, deletions or other revisions)
with respect to Exhibit A and/or Exhibit C, provided such changes are made in
good faith and enhance the overall results of the collaborative efforts of the
Parties/New Program. Each change request must be

6

--------------------------------------------------------------------------------



reflected in a written document signed by both Parties that includes a detailed
description of the specific change, along with any modified specifications and
desired completion date(s) ("Change Request"). Each Change Request duly
authorized in writing by the Parties shall constitute a formal amendment to this
Agreement, and shall be deemed incorporated into and shall become part of this
Agreement. A Change Request shall have no effect on the rights and obligations
of either Party with respect to deliverables or developmental activities
provided before the effective date of the Change Request. The Parties shall
negotiate in good faith the terms, conditions (including any changes to
milestone schedules), and allocation of costs related to the implementation of
any Change Request.


6.3.3 Acceptance Criteria. The Parties shall use commercially reasonable efforts
and work in good faith to mutually agree in writing upon an acceptance criteria
for the New Program (“Acceptance Criteria”) within sixty (60) days of Effective
Date. The agreed Acceptance Criteria shall, upon its execution, be deemed
incorporated into, and form a part of this Agreement, with effect from the date
of its execution. It is contemplated that acceptance shall be performed by
Project Committee. The Project Committee shall conduct such testing and
acceptance processes with respect to the New Program in order to determine that
the New Program meets the functionalities and specifications set forth herein
and in Exhibit A attached hereto.


6.3.4 Launch and Hosting. Edumatics and Siboney shall agree within ten (10) days
of completion of acceptance in terms of the Acceptance Criteria upon a plan for
launching and hosting the New Program.


6.3.5  Delivery of Source Code. No later than July 1, 2007, Siboney shall
deliver to Edumatics, a complete copy of the latest version of the New Program,
including, without limitation, all source code and other source material, in the
media and format as Edumatics shall designate.


6.3.6 Sales and Marketing Summary. Attached in Exhibit A is a Sales and
Marketing Summary which sets forth a comprehensive description of the methods by
which the Sales and Marketing Team will cooperate, including product
positioning, methods of sales engagement, action plans and time lines, for the
New Program. Within sixty (60) days from the Effective Date, the Parties shall
mutually agree on a more detailed Sales and Marketing Summary (draft to be
submitted by the Sales and Marketing Team in terms of Section 6.2.2 above)
addressing each of the points identified in the Sales and Marketing Summary
including the following.



 
q
A mutually agreeable market message and marketing strategy to describe the joint
development efforts of both Parties and the benefits offered to the
market/customers through the cooperation of the Parties by the creation and
development of the New Program.




 
q
Appropriate press, analyst, distributors, customer and field sales briefings to
better describe the above.




 
q
Definition of a marketing program to create awareness and provide lead
generation for the development activities.


7

--------------------------------------------------------------------------------



Any revised Sales and Marketing Summary as aforesaid, shall, upon its execution,
by Siboney and Edumatics, be deemed incorporated into, and form a part of this
Agreement, with effect from the date of its execution. 


6.3.7 Branding


6.3.7.1 Ownership of Pre-Existing Brand Names and Trademarks. Each Party shall
retain all rights, title and other interest to its pre-existing brand names,
service marks, trademarks and other proprietary markings except as expressly
provided otherwise in this Agreement.


6.3.7.2 Branding of the New Program. The New Program shall be branded with a
newly created product name (the “New Program Trademark”), which shall be jointly
adopted by the Parties and provided to the Sales and Marketing Team. Siboney
shall be the owner of the New Program Trademark, and agrees to grant and does
hereby grant a sole, exclusive, worldwide, royalty free, irrevocable license to
Edumatics to use the New Program Trademark in connection with the marketing and
sale of the New Program during the term of this Agreement, subject to the
provisions of Section 16. The New Program Trademark shall appear prominently in
any web site or portals marketing, advertising and/or using the New Program as
licensed by any of the Parties, provided that the owners/operators of such web
sites or portals permit the same.


6.3.8 Expenses


6.3.8.1 Records. Each Party shall maintain detailed records which accurately
identify all costs and expenses incurred and paid in connection with the New
Program. Each Party shall submit this information to the Project Committee on a
quarterly basis to ensure that costs and expenses actually incurred are within
the budgetary limits and cash outlays identified in Exhibit B. No expense or
cost incurred not provided for in Exhibit B shall be borne by the New Program
without the unanimous approval of the Parties in writing. Expenses internally
generated because tasks are performed by a Party's own staff will be accounted
for based upon actual employee salaries and fringe benefits (at 20% of salary)
and variable expenses and directly applicable overhead allocations.


6.3.8.2 Adjustments for Costs. Each Party will be responsible for all its costs
with respect to participation of its own staff on the Development Team and the
Project Committee throughout the duration of the development of the Phase I New
Program, including travel expenses for meetings and participation on the
respective teams or Project Committee. The goal of equality in expenditures
shall be regarded with respect to these costs, and these costs shall be
reflected and adjusted in the Revenue Sharing Formula (as defined below in
Section 9).


6.4 Pricing. The Parties shall within 90 days of the Effective Date prepare and
agree upon an initial pricing policy for the New Program. Such pricing policy
shall be subject to review from time to time and amended by the Parties upon the
recommendation of the Project Committee. Prices set through the pricing policy
shall be subject to, and modified to comply with all applicable laws and
regulations governing the New Program.

8

--------------------------------------------------------------------------------





6.5 Sales Targets. Notwithstanding the provisions of Section 2.1 above, the
Parties understand that though the technical and commercial feasibility of the
Project has not been established, it is the intent of the Parties that Siboney
commits to, and Siboney hereby agrees and commits to, minimum annual revenues
from sales of the New Program as follows:


Minimum Revenues $
Year
$250,000
2007
$1,300,000
2008
$2,200,000
2009



Siboney shall use commercially reasonable efforts to achieve the minimum sales
targets specified above. If Siboney fails to achieve the minimum sales target as
specified above for 2 consecutive years, then Edumatics shall have the option
but not the obligation, exercisable in its sole discretion to either assume or
sub-assign the marketing to a third party at Edumatics’ sole discretion or sell
the New Program to a third party, in which event this Section 6.5 shall apply
rather than Section 16.6.  If Edumatics decides to market (rather than
liquidate) Edumatics will pay Siboney 40% of the proceeds after all applicable
and reasonable expenses including all reasonable marketing expenses of the New
Program incurred by Edumatics.  If Edumatics chooses to liquidate the New
Program Edumatics will retain a liquidation preference of one times (1x) the
total investment made by Edumatics; after Edumatics has deducted its liquidation
preference, then Siboney will retain a liquidation preference of one-half times
(1/2x) the total investment made by Siboney; and any remaining proceeds (after
deducting Edumatics’ and Siboney’s liquidation preference) will be divided
50%-50%. Edumatics agrees to provide Siboney with a first right of refusal to
purchase the New Program at the agreed-upon price with the potential buyer of
the New Program. This is Edumatics’ sole remedy for Siboney’s failure to meet
the minimum sales targets and such failure does not constitute a material breach
of this agreement.


6.6 Use of Name in Promotional Materials. Each Party shall, with prior approval
of the other Party (which shall not be unreasonably withheld or delayed), be
permitted to identify the other Party as a strategic partner, to use the other
Party's name in connection with proposals to prospective customers, and to refer
to the other Party in print or electronic form for marketing or reference
purposes, provided however that such proposals and marketing and reference
materials shall not promote any third party or the products of any third party.


7. REPRESENTATIONS AND WARRANTIES.


7.1 Representations and Warranties of Edumatics. Edumatics represents and
covenants to Siboney, as of the Effective Date, that: (i) it has full power and
authority to enter into and perform this Agreement; (ii) it owns or has obtained
the necessary rights, title and interest to Sole Edumatics Intellectual Property
and to Edumatics’ contribution to the Joint Intellectual Property (as
hereinafter defined) including any third party technology embedded therein;
(iii) it has or will obtain from its employees, agents and consultants who
perform work with respect to the New Program in accordance with this Agreement a
valid and sufficient written agreement vesting ownership of all their
discoveries, improvements and ideas in Edumatics; (iv) there are no pending
material patent, copyright, trademark or other

9

--------------------------------------------------------------------------------



intellectual property infringement claims against Edumatics with respect to any
Sole Edumatics Intellectual Property; and (v) its performance of the obligations
under this Agreement does not and shall not violate: any applicable law, rule,
or regulation; any contracts with third parties; or any third party rights in
any patent, trademark, copyright, trade secret, or any other proprietary right
anywhere in the world.


7.2 Representations and Warranties of Siboney. Siboney represents and covenants
to Edumatics, as of the Effective Date, that: (i) it has full power and
authority to enter into and perform this Agreement; (ii) it owns or has obtained
the necessary rights, title and interest to Sole Siboney Intellectual Property
and to Siboney’s contribution to the Joint Intellectual Property (as hereinafter
defined) including any third party technology embedded therein; (iii) it has or
will obtain from its employees, agents and consultants who perform work with
respect to the New Program in accordance with this Agreement a valid and
sufficient written agreement vesting ownership of all their discoveries,
improvements and ideas in Siboney; (iv) there are no pending material patent,
copyright, trademark or other intellectual property infringement claims against
Siboney with respect to any Sole Siboney Intellectual Property; and (v) its
performance of the obligations under this Agreement does not and shall not
violate: any applicable law, rule, or regulation; any contracts with third
parties; or any third party rights in any patent, trademark, copyright, trade
secret, or any other proprietary right anywhere in the world.


8. OWNERSHIP AND RIGHTS RELATING TO INTELLECTUAL PROPERTY.


8.1 For the avoidance of doubt, the Parties agree that the results of the
efforts by either Party under this Agreement including the New Program shall not
be considered “work for hire”, and that neither Party acquires any exclusive
rights to, or licenses to use, any such results including the New Program except
as expressly set forth in this Agreement.


8.2 Edumatics shall own all Edumatics Background Rights (as hereafter defined)
including Sole Edumatics Intellectual Property (as hereafter defined).


“Edumatics Background Rights” means all intellectual property rights owned or
controlled by Edumatics except for Joint Intellectual Property (as hereafter
defined).


“Sole Edumatics Intellectual Property” means all intellectual property,
including intellectual property rights associated with the science program
and/or its digital educational content libraries, as the case may be, conceived
by Edumatics, its employees, agents, partners, either solely or jointly with
non-Party contractors of Edumatics, prior to the execution of this Agreement.
Intellectual property rights include, by way of example, patents, patent
applications, know-how, trade secrets, and other confidential information, and
copyrights. Sole Edumatics Intellectual Property shall constitute one type of
Edumatics Background Rights.


8.3 Siboney shall own all Siboney Background Rights (as hereafter defined)
including Sole Siboney Intellectual Property (as hereafter defined).


“Siboney Background Rights” means all intellectual property rights owned or
controlled by Siboney except for Joint Intellectual Property.

10

--------------------------------------------------------------------------------



“Sole Siboney Intellectual Property” means all intellectual property including
intellectual property rights associated with the Orchard, Journey, TSS and EA/RA
products and/or its digital educational content libraries, as the case may be,
conceived by Siboney, its employees, agents, partners, either solely or jointly
with non-Party contractors of Siboney, prior to the execution of this Agreement.
Intellectual property rights include, by way of example, patents, patent
applications, know-how, trade secrets, and other confidential information, and
copyrights. Sole Siboney Intellectual Property shall constitute one type of
Siboney Background Rights.


8.4 Subject to any other express provisions of this Agreement, Edumatics and
Siboney shall jointly own all Joint Intellectual Property (as hereafter
defined).


“Joint Intellectual Property” means all intellectual property that both (a) is
comprised in and/or accruing to the New Program including the test item bank
referenced in Section 5.2, and (b) is conceived during the term of this
Agreement either jointly by the Parties or independently by either Party or by
one or more of their respective employees, agents, partners or non-Party
independent contractors. For purposes of part (a) of this definition of Joint
Intellectual Property, intellectual property shall be deemed to relate to the
New Program if such intellectual property relates to the
functionalities/specifications attached hereto as Exhibit A Section: Online
Product Offerings-Proposed Online Products-Phase I.


8.5 Neither Party acquires any rights, either express or implied, under any
Background Rights of the other Party unless expressly stated in this Agreement
or another written agreement signed by authorized representatives of each of the
Parties.


8.6 Except as provided in Sections 8.7, 8.8 and 10 below, each Party shall have
the right to operate under Joint Intellectual Property and grant nonexclusive
licenses to third parties as they may desire without accounting to the other
Party.


8.7 Edumatics agrees to grant and does hereby grant to Siboney the exclusive,
worldwide, royalty-free right under Joint Intellectual Property and Sole
Edumatics Intellectual Property, with the right to sublicense and authorize the
granting of sublicenses, to the extent that such Sole Edumatics Intellectual
Property is incorporated into the New Program, to use, sell, offer for sale,
import, or otherwise commercially exploit the New Program in terms of this
Agreement.


8.8 Siboney agrees to grant and does hereby grant to Edumatics the exclusive,
worldwide, royalty-free right under Joint Intellectual Property and Sole Siboney
Intellectual Property, with the right to sublicense and authorize the granting
of sublicenses, to the extent that such Sole Siboney Intellectual Property is
incorporated into the New Program, to use, sell, offer for sale, import, or
otherwise commercially exploit the New Program in terms of this Agreement.


8.9 Edumatics and Siboney may jointly file any applications for
copyright/patents on material/inventions that are Joint Intellectual Property.
The applications shall be prepared and prosecuted by a mutually acceptable
intellectual property rights attorney with the expenses of preparation,
prosecution and maintenance to be shared equally between the Parties. If one
Party elects not to pursue any such application, the other Party may do so on
its own, at its own expense, but the non-electing Party must provide reasonable
cooperation,

11

--------------------------------------------------------------------------------



sign the required documents, etc.


9. REVENUE SHARING.


9.1 Revenue Share Formula. Revenues net of expenses shall be shared as per the
following formula:


Edumatics - 50%
Siboney - 50%


 
9.2 Payments. Revenues shall be shared between the Parties on a quarterly basis.
In this regard, Siboney shall maintain appropriate and separate accounts for
sales/license of the New Program, and Siboney shall, within fifteen (15) days of
the end of each calendar month, furnish Edumatics with a report detailing
current month and year-to-date results for total sales and dollar amounts in
comparison with the Sales Target described in Section 6.5 above. In the monthly
sales report, Siboney shall provide sales details for the New Program (by
location/distribution channels, etc.).


9.3 Reconciliation. Payments made to the Parties shall be reconciled against
inputs/resources contributed and expensed and other expenses and costs on a
quarterly basis. In the event a reconciliation results in a credit or debit
balance to a Party’s account, the amount of the credit or debit, as the case may
be, shall immediately be paid to or by the Party concerned.


9.4 Audits by Edumatics. Edumatics shall have the right to inspect Siboney’s
books and records as they relate to sales/license of the New Program, at such
times, which times shall be not (a) less than fifteen (15) days following
Edumatics’ request to conduct an audit, and (b) (unless otherwise required by
applicable statutes, rules, regulations or otherwise requested by any
governmental agencies or instrumentalities) not more frequently than once in
each year of this Agreement and one time during the twelve (12) month period
following the end of a term of this Agreement, to the extent necessary to
determine and confirm financial and other appropriate matters pertaining to the
activities contemplated by this Agreement, including, without limitation, the
gross revenue received and other activities and matters contemplated by this
Agreement. Edumatics shall also have the right to arrange such other audits as
requested by any governmental agencies and instrumentalities. Any dispute
pursuant to this provision is subject to the provisions of Section 19.9 hereof.


9.5 Audits by a Third Party. Siboney agrees to allow independent CPA/auditors
appointed by Edumatics, which auditors shall not be compensated on a contingency
basis and shall be bound to keep all information confidential except as
necessary to disclose discrepancies to the other Party, to audit and analyze
relevant accounting records of Siboney to ensure compliance with all terms of
this Agreement. Any such audit shall be permitted within thirty (30) days of
Siboney’s receipt of a written request to audit from Edumatics, during normal
business hours, at a time mutually agreed upon. The cost of such an audit shall
be borne by Edumatics unless a discrepancy of more than 10%, but not less than
$10,000, of a quarterly reconciliation is found in the records, in which case
the cost of the audit shall be borne by Siboney. Audits shall occur no more
frequently than once per calendar year and shall not interfere unreasonably with
Siboney’s business activities and shall

12

--------------------------------------------------------------------------------



be conducted in Siboney’s facilities during normal business hours on reasonable
notice. An audit may cover any period; provided that: (i) the period has not
been previously audited; and (ii) the period under audit is immediately
preceding the commencement of the audit. Siboney shall promptly reimburse and
pay to Edumatics the amount of any discrepancy arising out of such audit which
indicates that Edumatics is owed amounts hereunder as well as the costs of the
audit, if applicable, as provided above. Any dispute pursuant to this provision
is subject to the provisions of Section 19.9 hereof. In any event, for a period
of at least 12 months following the date of termination or expiration of this
Agreement, Siboney shall keep available for inspection by Edumatics and its
representatives for any reasonable purpose all records, files, documents and
correspondence relating to the Project.


10. EXCLUSIVITY AND NON-COMPETE.


During the term of this Agreement (the “Exclusivity Period”), neither Party
shall, (a) engage in development efforts or marketing or bidding (whether or not
with a Party’s competitor) to develop or provide solutions that compete with the
New Program that contain Joint Intellectual Property, or (b) build substantial
capability around a Party’s competitors' products using Joint Intellectual
Property (including sponsoring or investing in training, marketing and solution
development of service offerings that include a Party’s competitor products
and/or that undermine a Party’s market strategy); provided, however, that
nothing herein shall prohibit a Party from deploying competing products where
requested or required by a customer in the ordinary course of providing
consulting services, or engaging in education and training necessary to support
such deployment.


11. ESCALATION AND DISPUTE RESOLUTION.


11.1 Escalation and Dispute Resolution for Teams.



 
11.1.1
General.



The Parties shall attempt to promptly resolve through good faith negotiation any
dispute or disagreement between them directly relating to development priorities
and decisions and resource allocation under the Program Plan or this Agreement.



 
11.1.2
Escalation To Project Committee.



In the event of a dispute among the Development Team or Sales and Marketing
Team, either Party may identify the said dispute for escalation. If the dispute
is not resolved within seven (7) calendar days of such identification, then the
dispute shall be escalated to the Project Committee. The Project Committee shall
discuss the dispute within five (5) days of escalation and shall render a
decision within ten (10) days of their initial discussion. If the Project
Committee is unable to resolve the dispute within ten (10) days of their initial
discussion then the dispute shall be submitted to the Senior Executives as set
forth in Section 11.1.3.



 
11.1.3
Escalation to Senior Executives.



In the event of a dispute in the Project Committee or a dispute has not been
resolved by the Project Committee pursuant to Section 11.1.2, either Party may
identify the said

13

--------------------------------------------------------------------------------



dispute for escalation. If the dispute is not resolved within ten (10) calendar
days of such identification, then the dispute shall be escalated to the most
senior executives of Edumatics and Siboney. The most senior executives shall
discuss the dispute within five (5) days of escalation and shall render a
decision within ten (10) days of their initial discussion. If the most senior
executives are unable to resolve the dispute within ten (10) days of their
initial discussion then the dispute shall be submitted to arbitration as set
forth in Section 19.9.


12. INDEMNIFICATION


12.1 Intellectual Property Indemnity from Edumatics.


Edumatics agrees to defend and indemnify Siboney, its affiliates, associates and
their respective directors, employees, consultants and officers, against any and
all liability, loss, damage, cost and expense (including cost of defense and
reasonable attorney's fees) which any or all of them may hereafter suffer itself
or pay out to another by reason of any claim, or actions arising out of such
claim, filed and originating in Sole Edumatics Intellectual Property.


Edumatics’ obligations under this Section 12.1 are subject to the following
conditions and obligations of Siboney: (i) Siboney agrees to notify promptly
Edumatics upon knowledge of any claim, suit, action, or proceeding for which it
may be entitled to indemnification under this Agreement; (ii) Siboney shall
permit Edumatics to have the sole right to control the defense of any such
claim; (iii) Siboney agrees to provide reasonable assistance to Edumatics at
Edumatics’ expense, in the defense of same; and (iv) Siboney will not enter into
any settlement agreement or otherwise settle any such claim without Edumatics’
express prior consent or request. Siboney may, at its own expense, participate
in the defense of any such claim or action.


In addition to its obligations set forth in this Section 12.1, Edumatics agrees
that in the event Edumatics or Siboney is enjoined from using Sole Edumatics
Intellectual Property in terms of this Agreement, Edumatics shall, at its
expense, (i) replace or modify the infringing portion so it becomes
non-infringing, yet functionally equivalent or (ii) procure for Edumatics and
Siboney the right to continue using the Sole Edumatics Intellectual Property for
the New Program in terms of this Agreement.


12.2 Intellectual Property Indemnity from Siboney.


Siboney agrees to defend and indemnify Edumatics, its affiliates, associates and
their respective directors, employees, consultants and officers against any and
all liability, loss, damage, cost and expense (including cost of defense and
reasonable attorney's fees) which any or all of them may hereafter suffer itself
or pay out to another by reason of any claim, or actions arising out of such
claim, filed and originating in Sole Siboney Intellectual Property.


Siboney’s obligations under this Section 12.2 are subject to the following
conditions and obligations of Edumatics: (i) Edumatics agrees to notify promptly
Siboney upon knowledge of any claim, suit, action, or proceeding for which it
may be entitled to indemnification under this Agreement; (ii) Edumatics shall
permit Siboney to have the sole right to control the defense of any such claim;
(iii) Edumatics agrees to provide reasonable assistance to Siboney at Siboney’s
expense, in the defense of same; and (iv) Edumatics will not enter into any
settlement agreement or otherwise settle any such claim without Siboney’s

14

--------------------------------------------------------------------------------



express prior consent or request. Edumatics may, at its own expense, participate
in the defense of any such claim or action.


In addition to its obligations set forth in this Section 12.2, Siboney agrees
that in the event Siboney or Edumatics is enjoined from using Sole Siboney
Intellectual Property in terms of this Agreement, Siboney shall, at its expense,
(i) replace or modify the infringing portion so it becomes non-infringing, yet
functionally equivalent or (ii) procure for Siboney and Edumatics the right to
continue using the Sole Siboney Intellectual Property, as the case may be, for
the New Program in terms of this Agreement.


12.3 General Indemnity.


Edumatics agrees to defend and indemnify Siboney, its affiliates, associates and
their respective directors, officers and employees against all liability, loss,
damage, costs and expenses (including cost of defense and reasonable attorneys'
fees) which any or all of them may hereafter suffer themselves or pay out to
another by reason of any claim, action, or right of action, at law or in equity
because of any injury, including death, to persons or damage to tangible
property (excluding data or any similar concept) which arises out of, or is in
connection with the performance of this Agreement to the extent caused by the
negligence or willful misconduct of Edumatics, its employees or agents.


Siboney agrees to defend and indemnify Edumatics, its affiliates, associates and
their respective directors, officers and employees against all liability, loss,
damage, costs and expenses (including cost of defense and reasonable attorneys'
fees) which any or all of them may hereafter suffer themselves or pay out to
another by reason of any claim, action, or right of action, at law or in equity
because of any injury, including death, to persons or damage to tangible
property (excluding data or any similar concept) which arises out of, or is in
connection with the performance of this Agreement to the extent caused by the
negligence or willful misconduct of Siboney, its employees, or agents.


13. DISCLAIMER OF WARRANTIES.


EXCEPT AS STATED IN THIS AGREEMENT, NEITHER EDUMATICS NOR SIBONEY MAKES ANY
OTHER WARRANTIES TO THE OTHER WITH RESPECT TO THE OPERATION OR PERFORMANCE OF
THE NEW PROGRAM DEVELOPED OR OTHER INTELLECTUAL PROPERTY LICENSED BY EITHER
PARTY TO THE OTHER PURSUANT TO THIS AGREEMENT, AND EDUMATICS AND SIBONEY EACH
HEREBY DISCLAIMS ALL SUCH OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.


14. LIMITATION OF LIABILITY; EXCLUSION OF DAMAGES.


14.1 Limitation of Liability.


Under no circumstances shall either Party's total liability of all kinds arising
out of or related to this Agreement regardless of the forum and regardless of
whether any action or claim is based in contract, tort negligence or otherwise,
exceed $600,000.

15

--------------------------------------------------------------------------------





14.2 Exclusion of Damages.


Neither Party hereto shall, under any circumstances, be liable to the other for
indirect, consequential, punitive, incidental, special or exemplary damages,
even if apprised of the likelihood of such damages occurring.


14.3 Exceptions.


The exclusions of damages and limitations of liability set forth in sections
14.1 and 14.2 above shall not operate to limit amounts actually due and payable
pursuant to the express terms of this Agreement.


15. CONFIDENTIALITY.


15.1 Confidential Information


As used herein, "Confidential Information" shall mean, without limitation, any
non-public communications, written or oral, involving a Party's non-public
business information, technical information or data, however embodied, marketing
plans, financial information and strategic plans or any other information
identified in writing as confidential or proprietary.


15.2 Confidentiality Obligations


15.2.1 The Parties hereby covenant and agree that, except as required by law and
as provided in this Section, they shall not disclose the terms and conditions of
this Agreement to any other person or entity (other than their counsel and
auditors) without obtaining the prior written consent of the other Party, except
to the extent necessary to effect the transactions and actions contemplated
herein.


15.2.2 Each Party may furnish to the other Party in connection with this
Agreement certain Confidential Information. The Party disclosing such
Confidential Information is referred to as the "Discloser", and the Party
receiving such Confidential Information is referred to as the "Recipient." Each
Party agrees that it shall keep in confidence and prevent the acquisition,
disclosure, use or misappropriation by any person or persons of Confidential
Information which is received from the other under this Agreement, provided,
however, that neither Party shall be liable for disclosure of any such
information if the same is disclosed with the prior written approval of the
other Party. Each Party agrees that if it breaches the provisions of this
Section, the Discloser of the Confidential Information may suffer irreparable
injury and shall be entitled to seek a temporary and permanent injunction, in
addition to the other remedies for breach of the Agreement.


15.2.3 Recipient shall use the same care and discretion to avoid disclosure,
publication or dissemination of Confidential Information as it uses with its own
similar confidential information that it does not wish to disclose, publish or
disseminate provided that Recipient shall use at least reasonable care. The
Confidential Information is not to be disclosed to any persons other than the
employees of the Recipient who have a need to know. Except as expressly provided
by this Agreement, Recipient shall not use Confidential Information in any
manner, nor use it for the benefit of anyone but Discloser.

16

--------------------------------------------------------------------------------





15.2.4 The obligations of Recipient with respect to any particular portion of
Confidential Information shall terminate or shall not attach, as the case may
be, when any of the following occurs: (i) it was in the public domain at the
time of Discloser's communication thereof to Recipient; (ii) it entered the
public domain through no fault of Recipient subsequent to the time of
Discloser's communication thereof to Recipient; (iii) it was in Recipient's
possession free of any obligation of confidence at the time of Discloser's
communication thereof to Recipient; (iv) it was independently developed by
Recipient; or (v) its disclosure is required pursuant to applicable law
(including securities laws) or by a court or government order and Discloser has
been given reasonable notice of such order and a reasonable opportunity to seek
a protective order.


15.2.5 All such Confidential Information shall remain the exclusive property of
Discloser. The confidentiality obligations shall survive any termination of this
Agreement and shall continue for so long as the Confidential Information is the
property of Discloser or for as long as otherwise permitted by law.


15.2.6 All individuals engaged in the developmental effort towards creating the
New Program will be prohibited from using or disclosing any Confidential
Information or trade secrets learned or developed in the course of such
development effort other than in the course of their work on the developmental
effort or their work for Edumatics or Siboney, respectively.
 
16. TERM & TERMINATION.


16.1 Term. This Agreement shall remain in full force and effect following the
Effective Date until terminated by mutual written agreement of the Parties. It
is the intent of the Parties that neither Party shall withdraw or excuse itself
from the performance of its obligations under this Agreement for any reason
whatsoever. This Agreement may otherwise be terminated for the reasons specified
in Sections 16.2 to 16.4 below.


16.2 Termination for Material Breach. Either Party (the “Terminating Party”) may
terminate this Agreement by giving thirty (30) days' prior written notice to the
other Party (“Non-Terminating Party”) upon the occurrence of a material breach
by the Non-Terminating Party of the terms of this Agreement unless such breach
is cured by the Non-Terminating Party within such thirty (30) day period.


16.3 Termination as a Result of Bankruptcy. This Agreement may be terminated by
either Party (a “Terminating Party”) effective immediately and without any
requirement of notice, in the event that the other Party (“Non-Terminating
Party”) (i) files a petition, in bankruptcy, seeking any reorganization,
arrangement, composition, or similar relief under any law regarding insolvency
or relief for debtors, or makes an assignment for the benefit of creditors; (ii)
a receiver, trustee, or similar officer is appointed for the business or
property of the Non-Terminating Party; (iii) any involuntary petition or
proceeding, under bankruptcy or insolvency laws, is instituted against the
Non-Terminating Party and not stayed, enjoined, or discharged within sixty (60)
days; or (iv) the Non-Terminating Party adopts a resolution for discontinuance
of its business or for dissolution.

17

--------------------------------------------------------------------------------





16.4 Termination for a Change of Control. Either Party may terminate this
Agreement within three months of the occurrence of any of the following
transactions by a Party (“Defaulting Party”) with a competitor of the other
Party (“Non-defaulting Party”): (i) a merger, consolidation or other business
combination or transaction to which the Defaulting Party is a party if the
shareholders of the Defaulting Party immediately prior to the effective date of
such merger, consolidation or other business combination or transaction, as a
result of such share ownership, have beneficial ownership of voting securities
representing less than 50% of the total current voting power of the surviving
entity following such merger, consolidation or other business combination or
transaction; (ii) an acquisition by any person or entity of direct or indirect
beneficial ownership of voting stock of the Defaulting Party representing 50% or
more of the total current voting power of the Defaulting Party; (iii) an
acquisition of direct or indirect beneficial ownership of voting stock of the
Defaulting Party representing 25% or more of the total current voting power of
the Defaulting Party; or (iv) a sale of all or substantially all of the assets
of the Defaulting Party.


16.5 Termination or Withdrawal Prior to Completion. If prior to the completion
of the New Program:


(a) a Party withdraws from participating in the Project for any reason
whatsoever (such withdrawal not being a termination pursuant to the provisions
of this Agreement); or


(b) this Agreement is terminated in terms of Section 16.2 or Section 16.3; or


(c) the Defaulting Party enters into one or more of the transactions described
in (i), (ii), (iii) or (iv) of Section 16.4 above, with a competitor of the
Non-Defaulting Party and the Non-Defaulting Party elects to terminate this
Agreement pursuant to Section 16.4,


then, the withdrawing Party/Non-Terminating Party/Defaulting Party, as the case
may be, shall cease to have any rights, interest or title in and to any and all
materials, deliverables, Joint Intellectual Property, etc. created up to the
date of such withdrawal and/or termination, to the New Program in any manner
whatsoever. In addition, the withdrawing Party/Non-Terminating Party/Defaulting
Party, as the case may be, shall be deemed to have assigned to the
non-withdrawing Party/Terminating Party/Non-Defaulting Party, as the case may
be, all its intellectual property rights including, by way of example, patents,
patent applications, know-how, trade secrets, and other confidential
information, and copyrights, rights, in and to any and all materials,
deliverables, Joint Intellectual Property, etc. created up to the date of such
withdrawal and/or to the New Program in any manner whatsoever. In the event that
the withdrawing Party/Non-Terminating Party/Defaulting Party, as the case may
be, is Edumatics, then the trademark license to Edumatics (as referenced in
Section 6.3.7.2) shall terminate. In the event that the withdrawing
Party/Non-Terminating Party/Defaulting Party, as the case may be, is Siboney,
then Siboney shall assign all of its right, title and interest in and to the New
Program Trademark to Edumatics.


16.6 Termination or Withdrawal after Completion of New Program. If at any time
after completion of the New Program:


(a) a Party withdraws from participating in the Project for any reason
whatsoever (such withdrawal not being a termination pursuant to the provisions
of this Agreement); or

18

--------------------------------------------------------------------------------





(b) this Agreement is terminated in terms of Section 16.2 or Section 16.3; or


(c) the Defaulting Party enters into one or more of the transactions described
in (i), (ii), (iii) or (iv) of Section 16.4 above, with a competitor of the
Non-Defaulting Party and the Non-Defaulting Party elects to terminate this
Agreement pursuant to Section 16.4,


then, the non-withdrawing Party/Terminating Party/Non-Defaulting Party, as the
case may be, shall have the option but not the obligation, exercisable in its
sole discretion, to acquire the pro-rata share of the withdrawing
Party/Non-Terminating Party/Defaulting Party, as the case may be, in the New
Program, including all rights in the Joint Intellectual Property, at a
pre-determined price of one times (1x) the monetary value of the Development
Team resources contributed by the withdrawing Party/Non-Terminating
Party/Defaulting Party, as the case may be, till the date of such withdrawal
and/or termination, as the case may be. If the Parties do not agree on the
monetary value of the resources/inputs contributed by the withdrawing
Party/Non-Terminating Party/Defaulting Party, as the case may be, then the same
shall be determined by an independent CPA appointed by the non-withdrawing
Party/Terminating Party/Non-Defaulting Party, as the case may be. The cost of
the independent CPA shall be deducted from the non-withdrawing Party/Terminating
Party/Non-Defaulting Party, as the case may be, unless a discrepancy of more
than 10% from the monetary value assessed by the withdrawing
Party/Non-Terminating Party/Defaulting Party, as the case may be, is found in
the records, in which case the cost of the audit shall be borne by the
withdrawing Party/Non-Terminating Party/Defaulting Party, as the case may be.
The closing of the acquisition of the pro-rata share of the withdrawing
Party/Non-Terminating Party/Defaulting Party, as the case may be, shall be
completed within sixty (60) days of determination of the monetary value of the
resources/inputs contributed by the withdrawing Party/Non-Terminating
Party/Defaulting Party, as the case may be, whereupon the withdrawing
Party/Non-Terminating Party/Defaulting Party, as the case may be, shall cease to
have any rights, interest or title in and to the New Program and Joint
Intellectual Property. In the event that the above-referenced option is
exercised and the withdrawing Party/Non-Terminating Party/Defaulting Party, as
the case may be, is Edumatics, then the trademark license to Edumatics (as
referenced in Section 6.3.7.2) shall terminate. In the event that the
above-referenced option is exercised and the withdrawing Party/Non-Terminating
Party/Defaulting Party is Siboney, then Siboney shall assign all of its right,
title and interest in and to the New Program Trademark to Edumatics.


If the non-withdrawing Party/Terminating Party/Non-Defaulting Party, as the case
may be, does not exercise its option as aforesaid, then the withdrawing
Party/Non-Terminating Party/Defaulting Party shall have the option to buy-out
the non-withdrawing Party/Terminating Party/Non-Defaulting Party for one and one
half times 1.5x the actual development cost of the non-withdrawing
Party/Terminating Party/Non-Defaulting Party. If the withdrawing
Party/Non-Terminating Party/Defaulting Party is unwilling or unable to buy-out
the non-withdrawing Party/Terminating Party/Non-Defaulting Party as aforesaid,
then the non-withdrawing Party/Terminating Party/Non-Defaulting Party shall
obtain all rights to the New Program at no cost. In the event that the
above-referenced option is not exercised and the withdrawing
Party/Non-Terminating Party/Defaulting Party, as the case may be, is Edumatics,
then the trademark license to Edumatics (as referenced in Section 6.3.7.2) shall
terminate. In the event that the above-referenced option is not exercised and
the withdrawing Party/Non-Terminating Party/Defaulting Party is Siboney, then
Siboney shall

19

--------------------------------------------------------------------------------



assign all of its right, title and interest in and to the New Program Trademark
to Edumatics.


16.7 Rights to use Joint Intellectual Property to develop derivative works for
non-competing products. At any time after completion of the New Program, either
Party shall have the option exercisable in its sole discretion, to create
derivative works using Joint Intellectual Property which do not compete with the
New Program. Subject to the terms of this agreement, Edumatics’ right to create
such derivative works extends to its parent company Educomp Solutions Ltd. or
any of its subsidiaries or affiliates. In no event shall either Party use the
New Program Trademark in connection with the marketing or sale of such
derivative works.


16.8 Return of Confidential Information. Upon termination of this Agreement for
any reason whatsoever, and except as is required to utilize any licenses granted
under this Agreement, both Edumatics and Siboney shall return all Confidential
Information (including tangible products or materials) received by that Party
from the other Party, at the request of the other Party; provided, however, that
the receiving Party may retain one (1) secure archival copy of any Confidential
Information received in writing from another Party for record purposes to
determine its on-going confidentiality obligations under this Agreement.


17. SURVIVAL.


Sections 7, 8, 9, 10, 12, 13, 14, 15, 16.5, 16.6, 16.7, 17, 19.1, 19.4, 19.9,
19.10, and 19.11 shall survive any termination of this Agreement and remain in
full force and effect.


18. INDEPENDENT CONTRACTOR STATUS.


In connection with this Agreement, each Party is an independent contractor and
as such will not have any authority to bind or commit the other Party. Nothing
herein shall be deemed or construed to create a joint venture, partnership,
fiduciary or agency relationship between the Parties for any purpose. Each Party
shall be solely responsible for its personnel, employees and consultants hired
by it for the purpose of performing specific obligations pursuant to this
Agreement.


19. MISCELLANEOUS.


19.1 Other Remedies Cumulative. Except where otherwise specified, the rights and
remedies granted to a Party under this Agreement are cumulative and in addition
to, and not in lieu of, any other rights or remedies which the Party may possess
at law or in equity, including, without limitation, rights or remedies under
applicable patent, copyright, trade secret or proprietary rights laws, rules or
regulations.


19.2 Public Communications. Except as required by law, no public announcements
or public disclosure regarding this relationship shall be made without the prior
written agreement of the Parties. The Parties will agree upon a joint press
release upon the conclusion of this Agreement or at such other time as the
Parties may mutually determine and agree.


19.3 Assignment. Except as set forth in this Section, neither Party shall
transfer or assign its rights or obligations under this Agreement without the
prior written consent of the

20

--------------------------------------------------------------------------------



other Party and any purported assignment in violation of the foregoing shall be
null and void. Either Party shall have the right to assign this Agreement, as a
whole, to any successor in interest to all or substantially all of such Party's
business or assets, whether by merger, reorganization, asset sale or otherwise,
subject to the provisions of Section 16.4. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of the Parties hereto,
their successors and permitted assigns.


19.4 No Implied Waivers. The delay or failure by either Party to exercise or
enforce any of its rights under this Agreement shall not constitute or be deemed
a waiver of that Party's right thereafter to enforce those rights, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.


19.5 Severability. If any term or provision of this Agreement is found by a
court of competent jurisdiction to be invalid, illegal or otherwise
unenforceable, the same shall not affect the other terms or provisions hereof or
the whole of this Agreement, but such term or provision shall be deemed modified
to the extent necessary in the court's opinion to render such term or provision
enforceable, and the rights and obligations of the Parties shall be construed
and enforced accordingly, preserving to the fullest permissible extent the
intent and agreements of the Parties herein set forth.


19.6 Force Majeure. Except for payment of monies, neither Party shall be liable
for failure to fulfill its obligations under this Agreement due to causes beyond
its reasonable control, including, but not limited to, acts of God, man-made or
natural disasters, earthquakes, fire, riots, flood, strikes or acts of war. The
time for performance of any such obligation shall be extended for the time
period lost by reason of the delay.


19.7 Headings. Headings of Sections and Sub-Sections herein are inserted for
convenience of reference only and shall not affect the construction or
interpretations of this Agreement.


19.8 Notice. Any notice or other communication given pursuant to this Agreement
shall be in writing and shall be effective either when delivered personally to
the Party for whom intended, or five (5) days following deposit of the same into
the United States mail (certified mail, return receipt requested, or first class
postage prepaid), facsimile (with confirmation of delivery) or overnight
delivery services (with confirmation of delivery), addressed to such Party at
the address set forth on the initial Page of this Agreement. Either Party may
designate a different address by notice to the other given in accordance
herewith.


19.9 Dispute Resolution; Arbitration. Following the Parties' compliance with the
preceding Section, all controversies, except disputes where a Party seeks
injunctive relief, arising from or relating to this Agreement or the performance
or breach thereof shall be resolved through binding arbitration conducted in St.
Louis, Missouri, under and subject to the commercial Arbitration Rules of the
American Arbitration Association ("AAA") then in effect. The arbitration shall
be conducted before a panel of three (3) arbitrators, chosen according to the
rules of the AAA from among its Panel of Commercial Arbitrators within two (2)
weeks of the first filing before the AAA, each of whom shall be and remain
independent of the Parties. Edumatics shall appoint one arbitrator, Siboney
shall appoint one (1) arbitrator, and the two (2) appointed arbitrators shall
choose the third arbitrator who will act as the

21

--------------------------------------------------------------------------------



chairperson of the arbitration. If the two (2) arbitrators appointed by the
Parties are not able to agree on the third arbitrator within thirty (30) days
from the date that the last such arbitrator was appointed, the third arbitrator
shall be appointed by the AAA. Each of such appointees must, however, meet the
qualifications set forth in the second sentence of this Section.


19.10 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Missouri, excluding its choice
of law provisions. The Parties expressly agree to exclude the application of the
U.N. Convention on Contracts for the International Sale of Goods (1980) to this
Agreement and the performance of the Parties contemplated herein, to the extent
that such convention might otherwise be applicable.


19.11 Jurisdiction. Subject to the arbitration provisions contained in Section
19.9 above, the Parties may apply to any court of competent jurisdiction for
temporary or preliminary injunctive relief, without breach of Section 19.9.


19.12 Entire Agreement. This Agreement and the Exhibits attached hereto set
forth the entire understanding between the Parties hereto and supersedes all
prior agreements, arrangements and communications, whether oral or written, with
respect to the subject matter hereof.


19.13 Amendment by Written Agreement Only. Neither this Agreement nor any of the
Exhibits attached hereto may be modified or amended except by the mutual written
agreement of the Parties. No waiver of any provision of this Agreement shall be
effective unless it is in writing and signed by the Party against which it is
sought to be enforced.


19.14 Standard Terms of a Party. No terms, provisions or conditions of any
purchase order, acknowledgment or other business form that a Party may use in
connection with acquisition or licensing will have any effect on the rights,
duties or obligations of the Parties under, or otherwise modify, this Agreement,
regardless of any failure of a Party to object to such terms, provisions or
conditions.


19.15 Governmental Approvals. Each Party represents and warrants that it has
obtained or will obtain all required approvals of the applicable government in
connection with this Agreement and that the provisions of this Agreement and the
rights and obligations of the Parties hereunder, are enforceable under the
applicable laws. If a Party deems that, in order to ensure compliance with
antitrust laws, it is necessary to effect a notification of this Agreement to
any competent antitrust authority, then the Parties shall cooperate to effect
such notification provided nothing herein shall be construed to create any
obligation for a Party to effect such notification if such Party believes, or
has reason to believe, that such notification is or may be contrary to its legal
interests.


19.16 Counterparts. This Agreement may be executed in counterparts, each of
which so executed will be deemed to be an original and such counterparts
together will constitute one and the same agreement.


19.17 Non-Solicitation. The Parties acknowledge and agree that the employees and
consultants of a Party who perform the development and editorial content review
services or

22

--------------------------------------------------------------------------------



other services are a valuable asset to such Party and are difficult to replace.
Accordingly, the Parties agrees that, for a period of twelve (12) months after
termination of this Agreement, neither Edumatics nor Siboney will solicit for
employment whether as an employee, independent contractor, or consultant, any of
the other Party’s employees or consultants who perform any of the development
and editorial content review services or other material services pursuant to
this Agreement.


19.18 FCPA. In conformity with the United States Foreign Corrupt Practices Act
and with their established corporate policies regarding foreign business
practices, the Parties and their employees and agents shall not directly or
indirectly make an offer, payment, promise to pay, or authorize payment, or
offer a gift, promise to give, or authorize the giving of anything of value for
the purpose of influencing an act or decision of an official of any foreign
Government or the United States Government (including a decision not to act) or
inducing such a person to use his influence to affect any such governmental act
or decision in order to assist a Party in obtaining, retaining or directing any
such business.


[SIGNATURE PAGE FOLLOWS]

23

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to enter into this Agreement effective on the Effective Date.




/s/ Sandeep Kumar                        
  /s/ William D. Edwards                 
For and on behalf of Edumatics
For and on behalf of Siboney
Name: Sandeep Kumar                 
Name: William D. Edwards     
Designation: President                 
Designation: President              
       
Witnesses:
     
Name: _____________________
Name: _______________________
Occupation: _________________
Occupation: ___________________
Address: ____________________
Address: _____________________
____________________________
_____________________________








24

--------------------------------------------------------------------------------







Exhibit A


Online Products Business Plan







25

--------------------------------------------------------------------------------



Exhibit B


Online Solution Financial Contributions

26

--------------------------------------------------------------------------------





Exhibit C


Online Solution Project Plan
 
 
 
 
27
 